Citation Nr: 0211000	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  96-19 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to April 
1946 and from July 1947 to November 1964.  Possible service 
prior to December 1942 has not been verified and is not 
relevant to the issue on appeal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 RO decision that denied the 
veteran's application to reopen a claim of service connection 
for a heart disability.  By a January 1998 Board decision, 
the veteran's claim was reopened and remanded to the RO for 
further development.  Again, in October 1998 and September 
2000, the Board remanded the case for further evidentiary 
development. 


FINDINGS OF FACT

1.  The veteran's current chronic heart disability was 
initially manifested many years after service.

2.  Any current chronic heart disability is not attributable 
to a disease or injury in service.


CONCLUSION OF LAW

A chronic heart disability was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records show that there were no medical 
findings or complaints regarding the veteran's heart during 
his first period of service.  Upon entrance into the second 
period of service, an examination of the heart was normal.  
On October 3, 1955, the veteran complained of having a 
"fluttering" feeling in his chest.  He underwent several 
electrocardiograms (EKGs), all of which were normal.  He 
underwent an examination in October 1955.  The examining 
physician noted that the veteran had complained of 
palpitation of the heart for the past month, "which 
unquestionably seems to be related to premature 
contractions."  Physical examination of the heart was 
unremarkable.  The funduscopic examination was normal.  The 
heart size was normal.  Tones were normal quality and there 
were no murmurs or other adventitious sounds.  Blood pressure 
was 120/80 and the pulse was 60 beats/minute and noted to be 
"regular."  The remainder of the physical examination was 
not remarkable.  The impression was a normal healthy heart 
with occasional episodes of premature contractions and 
"apparently a good history of [one] attack of paroxysmal 
auricular tachycardia."  

Examinations conducted in June 1956, July 1959, August 1960, 
July 1962, and July 1964 showed normal clinical evaluations 
of the heart.  A July 1956 examination report indicates that 
the veteran reported having several episodes of palpitations 
the last of which was in October 1955.  EKG and chest X-rays 
were noted as normal.  In July 1959 and July 1964, the 
veteran reported a medical history of palpitations.  In an 
August 1960 report, he indicated he had one attack of 
tachycardia in the past year.  The July 1964 examination 
report reflects that the veteran reported having chest pain 
and intermittent paroxysmal tachycardia from 1950 to 1955.  
It was noted that extensive evaluation, including Masters' 
test and ballistocardiogram were normal.  Symptoms were 
explained as stress related, and had been minimal since 1955.  
EKGs conducted in August 1958, July 1959, August 1960, July 
1962, February 1964, and July 1964, all showed normal 
results.  In October 1964, the veteran was seen with 
complaints of chest pain.  Examination of the chest revealed 
congestion with course rales bilaterally.  A diagnosis of 
bronchitis was entered.  The following month, the veteran's 
chest was noted to be clear and asymptomatic.

The veteran underwent a VA examination in January 1965.  The 
VA physician noted the history of the veteran's palpitations.  
Examination at that time revealed no evidence of cardiomegaly 
to percussion.  Apical impulse was palpable in the 5th 
interspace mid clavicular line.  Heart rate was 96 
beats/minute with regular sinus, and no murmurs or rubs.  
Blood pressure was 146/94.  Peripheral pulses were full and 
equal bilaterally and there was no induration or tortuosity 
of the peripheral arteries and no peripheral edema.  An EKG 
was within normal limits.  The VA physician stated that the 
palpitation of the heart, which was recurrent by history, was 
not indicated on examination.

By a February 1965 RO decision, the veteran's claim of 
service connection for an organic heart disease was denied by 
the RO.  

A 1967 outpatient treatment report from the Air Force base 
shows that the veteran complained of chest pain.  The veteran 
reported a sudden, sharp pain in his chest, which was 
relieved somewhat with deep breathing.  Upon physical 
examination, the examining physician stated that the chest 
was clear to percussion and auscultation.  Heart tones were 
strong and there was no murmur, heave, thrill, or 
cardiomegaly.  The impression was musculoskeletal pain.  
Angina was to be ruled out.

Private medical records, dated in November 1974, reflect 
diagnoses including hypertension, an aortic systolic murmur 
(of undetermined etiology and without any evidence of 
hemodynamic significance), and aortic stenosis.  The veteran 
reported that he had hypertension.  He said 20 years earlier 
he had been noted to have a little heart murmur.  It was also 
noted that no one else had heard this murmur.  It was noted 
he had no cardiovascular difficulties except one or two 
episodes of paroxysmal atrial tachycardia.  It was noted he 
worked under a lot of stress and was a high pressure type of 
individual.  He denied having chest pain or shortness of 
breath.  

A January 1977 private medical record reflects a diagnosis of 
hypertension. 

Generally, private medical records dated in 1993 and 1995 
reflect diagnoses including aortic stenosis.  Specifically, 
an echocardiography report, dated in July 1993, reflects a 
diagnosis of aortic stenosis.  It was noted on the report 
that when compared to an echocardiography report done in 
October 1991, there were no significant changes.  A Holter 
monitor report, dated January 1995, reflected abnormal 
findings with occasional short runs of supraventricular 
ectopic runs with a maximum rate of 169 beats/minute and the 
longest lasting about 16 beats.  

In a November 1995 letter from M.P., M.D., noted that the 
veteran had a "long history of aortic stenosis" and a 
"long history of cardiac arrhythmia."  Dr. P stated that 
the veteran had documented supraventricular tachycardia on 
his Holter monitor in January 1995.  He stated the following, 
in part:

When I first saw [the veteran,] he gave 
me a history that he had paroxysmal 
atrial tachycardia dating back for many 
years. . . . The patient says that his 
irregular heart rate first occurred while 
he was in the armed service.  I am not 
sure which year this was first apparent 
but apparently that is his history as he 
relates it to me. . . . In summary, then, 
[the veteran] has a history dating and 
documented for many years of a 
supraventricular tachycardia and aortic 
stenosis[,] which is not hemodynamically 
significant.  He feels and historically 
claims that the supraventricular 
tachycardia first manifested itself while 
he was serving in the United States 
military...

A March 1996 letter from J.D.J., M.D., stated that the 
veteran had mild aortic valve stenosis with only a mild 
gradient.  He further stated that the veteran was having 
palpitations of two forms:  benign premature ventricular 
contractions and benign episodes of supraventricular atrial 
tachycardia.  He further stated, "Apparently[,] you did have 
episodes of supraventricular tachycardia or paroxysmal atrial 
tachycardia while in the service."

In January 1998, the Board reopened and remanded the 
veteran's claim to the RO.

A March 1998 VA examination reflects the opinion that there 
was documentation in the veteran's service medical records of 
his two types of heart rhythms.  It was noted that one 
examiner thought the veteran had paroxysmal atrial 
tachycardia and frequent premature contractions.  It was 
noted that a 1955 note (apparently from a cardiologist) 
documented premature ventricular contractions and one episode 
of paroxysmal atrial tachycardia.  The diagnoses were:  1. 
Paroxysmal atrial tachycardia and 2. Organic heart disease; 
etiology: probable atherosclerosis; anatomy:  mild aortic 
stenosis, mild mitral insufficiency; physiology: normal sinus 
rhythm class IIB.  The March 1998 VA examiner addressed 
several of the Board's  remand questions, including was there 
any evidence of organic heart disease in service.  In 
response to this question, it was opined that there was clear 
evidence that paroxysmal atrial tachycardia was present in 
service, as it was documented in his service medical records.  
It was noted that this type of heart symptom could occur in 
the absence of an anatomical heart disease since it 
constituted a disturbance of the regulation of the heart's 
rhythm.  With regard to the heart murmur, the veteran said 
physicians may have heard such, but this was not documented 
in the medical records.  It was opined that it seemed likely 
that since the veteran did have aortic stenosis that he could 
well have had a minor murmur that a physician would have 
considered "innocent."  

The Board's remand posed the question:  According to the 
record when was the first objective manifestation of cardiac 
pathology?  The March 1998 VA examiner opined that the first 
cardiac manifestations were the entries noting paroxysmal 
atrial tachycardia in October 1955.  It was noted, however, 
that the veteran reported he first became symptomatic in 
1948.  

The Board queried:  Is there any relationship between the 
notation of an attack of paroxysmal auricular in service and 
the current diagnosis of premature ventricular contractions 
and/or benign episodes of supraventricular atrial 
tachycardia?  Are the findings indicative of disease or 
pathology?  First, the examiner indicated that paroxysmal 
auricular tachycardia, paroxysmal supraventricular 
tachycardia and paroxysmal atrial tachycardia could be used 
interchangeably and such conditions constituted a disturbance 
in the conduction system of the heart and may not have 
anatomical changes.  Second, it was pointed out that the fact 
that the veteran reported he had failing vision during one 
such attack demonstrated that cardiac output may fall to a 
significant degree during such an episode.  The term benign 
premature ventricular contractions referred to early heart 
beats that occur particularly when the regular heart rate 
drops at a slow rate.  They do not necessarily represent 
pathology and are no threat to the individual. 

A November 1998 VA examination report is in large part 
similar to the aforementioned March 1998 VA examination 
report, discussed above.  The November 1998 VA examination 
reflects that the veteran had no past history suggesting 
rheumatic fever in childhood.  It was noted he was currently 
being treated for hypertension in addition to his episodes of 
paroxysmal atrial tachycardia.  The diagnoses were the same 
as listed in the March 1998 examination report.  In response 
to the question:  Is there any relationship between the 
notation of paroxysmal auricular tachycardia in service and 
the current diagnosis of mitral insufficiency, or 
atherosclerosis?  It was answered that the veteran remembered 
being questioned about the possibility of a heart murmur on 
one or two occasions during his tour of active duty; however, 
there was no documentation of these findings in the record.  
It was opined that there was no causal relationship between 
the episodes of atrial tachycardia and the subsequent 
development of valvular heart disease.  It was opined that it 
was true that episodes of supraventricular tachycardia occur 
in the presence of mitral insufficiency but this usually 
occurred when there was striking left atrial enlargement.  It 
was noted that "while one can not be dogmatic about the 
evidence for valvular heart disease while on active duty, I 
am strongly inclined to resolve the issue in favor of the 
veteran."

A September 1999 echocardiogram shows that the veteran had a 
mildly dilated left ventricle with normal left ventricular 
systolic function, no pericardial effusion, mass or thrombus, 
moderate aortic stenosis with mild to moderate regurgitation, 
mild to moderate mitral insufficiency, mild tricuspid 
insufficiency, and mild pulmonary hypertension with RV 
systolic pressure approximately 35 mmHg.

A March 2000 echocardiogram report was reflective of aortic 
stenosis and left ventricular hypertrophy, among other 
things. 

In May 2000, the Board requested a VHA opinion.

In June 2000, an examiner responded to the Board's VHA 
opinion request.  The Board's first question was:  What is 
the underlying cause of the appellant's mitral insufficiency?  
The VA examiner opined that the underlying cause of the 
veteran's mitral insufficiency could not be determined by the 
records available.  It was noted that the September 1999 EKG 
was reported to show a normal mitral valve with mild to 
moderate mitral regurgitation.  There was no significant 
structural abnormality of the mitral-valve and it may be 
presumed that the mitral regurgitation was due to minor 
degenerative changes of the valve.  

The Board's second question was:  Was the underlying cause of 
the appellant's mitral insufficiency present in service?  The 
answer was:  the underlying cause of the mitral insufficiency 
was not present in service.  

The Board's third question was:  Was the appellant's 
inservice paroxysmal auricular tachycardia associated with 
the presence of mitral valvular insufficiency in service?  It 
was opined that there was no evidence that the veteran's 
paroxysmal atrial tachycardia was associated with the 
presence of mitral insufficiency in service.  

The Board's fourth question was:  Is it more likely than not 
that the appellant had left atrial enlargement in service?  
It was noted that the September 1999 2D echocardiogram showed 
a normal left atrial size and it was concluded that it was 
self evident that there was no left atrial enlargement in 
service.  

The Board's fifth question was:  Was there any evidence of 
organic heart disease in service and if so, specify the 
disease that was present in service.  It was noted that there 
was no evidence of organic heart disease in service.

The Board's sixth question was:  Is there any relationship 
between any of the currently diagnosed diseases of the heart 
(atheroscloerosis, aortic stenosis, mitral insufficiency) and 
the paroxysmal auricular tachycardia or other diseases of the 
heart in service?  The VA examiner concluded that there was 
no relationship between any currently diagnosed cardiac 
abnormality and the paroxymsal atrial tachycardia. 

A June 2000 Holter monitor evaluation report shows that the 
veteran had mildly abnormal findings due to the simple 
atrioventricular ectopy and prominent bradycardia.

In an October 2000 statement, S.A.K., M.D., indicated that 
the veteran had been a patient of his since July 1999.  It 
was noted that the veteran had significant aortic valve 
stenosis; and the most likely cause of this condition was 
rheumatic heart disease, which followed a previous 
streptococcal infection.  It was noted that the veteran had 
undergone a successful aortic valve replacement in August 
2000.  It was opined that the veteran developed a damaged 
aortic valve "on the basis of rheumatic heart disease."

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which became 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the August 1995 
rating decision and of the reasons and bases for the denial 
of his claim.  The Board concludes that the discussions in 
the August 1995 rating decision, statement of the case 
(issued in February 1996), and supplemental statement of the 
case (SSOC) (issued in March 1998, June 1998, November 1999, 
November 2001, and May 2002) and numerous letters over the 
years informed the veteran of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  

The Board also notes that the SOC and SSOCs advised the 
veteran of the evidence that had been obtained and 
considered.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the veteran, and there is no other specific 
evidence to advise him to obtain.  Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made exhaustive efforts 
to develop the record.  The Board remanded the veteran's 
claim three times (in January and October 1998 and in 
September 2000) in an attempt to ensure that the evidentiary 
record was complete.  Extensive efforts were made to obtain 
all pertinent records bearing on his claim for service 
connection, including all outstanding VA medical records, and 
his service medical records.  Further, the veteran has not 
identified any other outstanding records.  Additionally, the 
veteran was afforded multiple VA examinations in March and 
November 1998.  Additionally, a VHA opinion was obtained to 
address the dispositive matter in this case which is the 
nature and etiology of the veteran's heart disability.  In 
sum, the Board find that the record contains sufficient 
evidence to make a decision on the claim; an additional VA 
examination is not necessary.  VA has fulfilled its duty to 
assist.

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claim, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  As 
such, the Board will proceed with a discussion of the merits 
of the veteran's claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection for arteriosclerosis, myocarditis, endocarditis 
(and all other forms of valvular heart disease) may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b); see also Savage v. Gober, 10 Vet. App. 488 (1997).  
Finally, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In the instant case, a review of the service medical records 
from the veteran's first period of service are not relevant 
for any heart problems.  As for his second period of service, 
there is an episode in October 1955, during which he 
complained of a fluttering feeling in chest as well as 
palpitations for the previous month.  EKG studies were 
normal.  The examiner noted that his palpitations seemed, 
unquestionably, related to premature contractions.  The 
clinical impression was a normal healthy heart, with 
occasional episodes of premature contractions and an attack 
of paroxysmal auricular tachycardia.  Thereafter, for the 
remainder of the veteran's period of service (from the mid 
1950s to the mid 1960s), the veteran's heart examinations 
were consistently normal; however, it is noted that he 
periodically reported a medical history of palpitations.

There is no evidence of a chronic heart disability within one 
year of the veteran's service separation.  The veteran's 
first post-service VA compensation examination took place in 
January 1965, and a heart disability was not indicated.  It 
was noted that the veteran had recurrent palpitations by 
history, but none were present at the time of the 
examination.

The first post-service indication of a chronic heart 
disability is in 1974, at which time the veteran was noted as 
having hypertension, an aortic systolic murmur (of 
undetermined etiology), and aortic stenosis.  More recent 
medical evidence continues to show that the veteran has been 
diagnosed as having hypertension and organic heart disease. 

With regard to the etiology of the veteran's current heart 
problems, there are several opinions on file which address 
this matter.  In a November 1995 letter, a private examiner, 
Dr. M.P., indicated that the veteran had a long history of 
aortic stenosis and cardiac arrhythmia.  It was noted that 
the veteran reported having an irregular heart rate which 
began in service.  In a March 1996 statement, Dr. J.D.J. 
related that the veteran apparently had episodes of 
supraventricular tachycardia or paroxysmal atrial tachycardia 
while in service.  Both of these opinions have little 
probative value as there is no indication that the examiner 
reviewed the claims file (including his service medical 
records) prior to rendering his opinion.  Rather, the 
opinions appear to be largely based on the veteran's own 
self-reported history.  Grover v. West, 12 Vet. App. 109, 112 
(1999), affirming LeShore v. Brown, 8 Vet. App. 406 (1995).

An October 2000 opinion of Dr. S.A.K. is to the effect that 
the veteran's current aortic valve damage is attributable to 
rheumatic heart disease.  This etiological opinion is of 
little probative value as there is no evidence that the 
veteran has rheumatic heart disease which is related to 
service. 

There are two VA examinations on file.  The first VA 
examination was performed in March 1998 and is to the effect 
that the veteran's first cardiac pathology was during service 
in 1955, and consisted of paroxysmal atrial tachycardia.  
Notably, the VA examiner noted that this condition was, in 
essence, a disturbance in the regulation of the heart's 
rhythm, and could occur in the absence of heart disease.  It 
was noted that while the veteran reported a history of a 
heart murmur in service, there was no documentation of such.  
It was also noted that given his current aortic stenosis, he 
could well have had a minor murmur that a physician would 
have considered innocent. 

A November 1998 VA examination is to the effect that there 
was no causal relationship between the veteran's inservice 
episodes of atrial tachycardia and the subsequent development 
of valvular heart disease.  It was further opined that, in 
general, episodes of supraventricular tachycardia occurred in 
the presence of mitral insufficiency but this usually 
occurred when there was striking left atrial enlargement.  
The examiner also indicated he was strongly inclined to 
resolve the issue of whether valvular heart disease 
manifested during service in favor of the veteran.  The basis 
for this strong inclination was not provided.

Given the aforementioned etiological opinions which are 
conflicting, the Board requested a VHA opinion, in May 2000, 
to reconcile the complex medical issues in this case.  A VA 
examiner was furnished with the claims folder and asked to 
address specific inconsistencies which were raised by the 
record including the aforementioned VA examination opinions 
rendered in March and November 1998.  The June 2000 VHA 
examiner opined that the underlying cause of the veteran's 
mitral insufficiency was not present in service and could not 
otherwise be determined.  It was opined that there was no 
evidence that the veteran's paroxysmal atrial tachycardia was 
associated with the presence of mitral insufficiency in 
service.  It was noted that there was no evidence of organic 
heart disease in service.  Finally, the VA examiner concluded 
that there was no relationship between any currently 
diagnosed cardiac abnormality and paroxysmal atrial 
tachycardia.  The Board accords the VHA opinion, which 
discounts the relationship between the veteran's current and 
chronic heart problems and service, as having considerable 
probative value given the foundation for such, including an 
analysis of his entire medical history, including his service 
medical records, his VA examination reports, and many private 
medical records.  Guerrieri v. Brown, 4 Vet.App. 67 (1993).  

Conversely, the veteran's VA examination opinions, discussed 
above, lack probative value as they contain many internal 
inconsistencies and are largely equivocal and lack a 
supporting rationale. 

While the veteran appears to argue that his current heart 
problems first manifested in service or are related to 
rheumatic heart disease which began in service, he is not 
competent to render such an opinion as he is a layman, 
possessing no medical expertise or training.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (laypersons are not competent to 
render medical opinions). 

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's service 
connection claim and, thus, the rule is inapplicable. 


ORDER

Service connection for a heart disability is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

